DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered. For clarity of record, a supplemental response was filed 07/15/2022.
 
Examiner’s Remarks
The examiner notes that the instant action is in response to the Supplemental Response filed 07/15/2022. 

Response to Amendments
The amendments filed 07/15/2022 have been entered. Claims 11-5, 9, 11-15, 19, and 21-22 remain pending in the application. 
 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 07/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Calvo, Bodewitz, Liyanagamage, and Tielman fail to disclose at least the amended portion of representative claim 1. 
Specifically, the applicant argues: 
“…However, the above-cited portions of Calvo do not teach, suggest, or motivate ‘identifying…a canonical form…distinct from the first textual datum’ nor ‘querying an adaption category database using the canonical form.’…” 
The examiner respectfully disagrees. 
First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At best, the applicant merely states that Calvo alone, when read in a vacuum without accounting for the full teachings of Calvo and the BRI of the claim language in the light of the specification, fails to teach the claim language. This is unpersuasive. 
Additionally, the amended claim language of representative claim 1, at least in part, as not been previously submitted for examination and therefore applicant’s arguments are rendered moot. The examiner refers to the rejection under 103 for more details. 

Claim Objections
Claims 1 and 11 objected to because of the following informalities: 
Claims 1 and 11 recite, at least in part: 
“training the language processing module…using the language processing module…” 
The term “module” appears to be incorrect and should instead recite “model”. For more details the examiner also refers to the rejection under 112(a) and 112(b). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 11-15, 19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 11 (Claim 1 used as representative) as amended recite, at least in part: 
Wherein identifying the at least an adaption problem category further comprises: 
Training the language processing module using the user-specific corpus of previous textual data
Identifying, using the language processing module, a canonical form of the first textual datum, wherein the canonical form is distinct from the first textual datum;
Querying an adaption category database using the canonical form; and 
Retrieving, from the adaption category database and using the query, a semantic identifier of the at least an adaption category. 
At least the emphasized portion(s) above, do NOT appear to have support within the as-filed specification. 
First, applicant’s arguments (filed 07/15/2022) fail to provide or point to specific paragraph numbers where support exists for at least the above emphasized portion of representative claim 1. Therefore, for at least this first reason, a rejection under 112(a) is appropriate. 
Second, the term language processing module appears to be incorrect. On its face, the specification fails to provide support for the phrase “language processing module”.
Third, the examiner notes the 3rd limitation (e.g. “identifying”) and the “training” of “a linear-regression machine learning process” limitation. 
In the context of the claim language, the newly amended “Training” limitation does NOT appear to be distinct from any of the above limitations. That is, the specification fails to provide support for the distinction between a language processing model (e.g. 3rd limitation), the training of a linear regression machine-learning process, and the newly amended training limitation of the language processing module. 
To clarify, upon consideration of the specification, the examiner draws attention to Paragraphs [0027]-[0030] and [0057]. Paragraphs [0027]-[0030], for example, recite, at least in part: 
“Language processor 204 may operate to produce a language processing model 124. Language processing model 124 may include a program automatically generated by language processor 204 to produce associations between one or more words extract from at least a document…[0028] Still referring to Fig. 2, language processor 204 may generate the language processing model 124 by any suitable method, including without limitation a natural processing classification algorithm…Algorithm to generate language processing model 124 may include a stochastic gradient descent algorithm…[0029] Continuing to refer to Fig. 2, generating language processing model 124 may include generating a vector space…”  
From at least the above disclosure, it appears that the applicant is just listing possible methods that the instant language processing model can use but does NOT actually explain how any of these methods are used or pertain to the claim language. 
MPEP 2163.05 (II) provides guidance in such situations and recites, at least in part: 
“The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species.)…”
Reading the claim language under BRI in light of the specification and in further light of MPEP 2163.05(II) would NOT lead a person skilled in the art to any particular species of “language processing model”. Therefore, when claiming training a language processing module (interpreted as “model”), the specification fails to provide support. 
Additionally, the specification, at no point, clearly links or makes clear that if the language processing model where, hypothetically, to use the machine learning embodiment (e.g. “training”), user-specific corpus is used as training data. 
Indeed, at best, the specification relies on a “laundry list” of possible embodiments of the language processing model. Specifically, the examiner turns to paragraphs [0056] and [0057] which recite, at least in part: 
“With continued reference to Fig. 3, language model may be generated using any language processing methods as described above, including without limitation using a corpus of text…In an embodiment, this approach may ensure that a large body of text pertaining to conversations regarding adaptability may be available to generate a language processing model 124….communication device 104 may, for instance, update and/or modify a language model generated using an initial corpus to generate a language model using a general corpus…[0057] Still referring to Fig. 3, communication device 104 may generate a user-specific language processing model 124. Communication device 104 may generate user-specific language processing model 124 using a user-specific corpus…User-specific language processing model 124 may be generated without limitation, by updating and/or modifying initial language processing model 124 using user-specific corpus, and/or by updating and/or modifying a language model generated using general corpus as described above; updating and/or modifying may be performed using any language processing algorithms and/or processes as described above…” 
Again, from the above disclosure, the applicant has merely provided a “laundry list” of possible embodiments but fails to explain and/or sufficiently describe any one particular embodiment such that a person skilled in the art would be reasonably led to any particular embodiment. This includes, for example, using a user-specific corpus as training data. 
For any or all of the reason(s) above, at least the amended claim language of representative claim 1 does not have support and/or sufficient written description within the as-filed specification and therefore a rejection under 112(a) is appropriate. 
The examiner notes, for clarity of record, that claim 11 recites similar language to that of claim 1 and therefore is rejected under similar grounds. Additionally, each respective dependent claim is rejected, at least in part, due their dependency on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11-15, 19, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes, for clarity of record, that this rejection is, at least in part, based on the above 112(a) rejection. 
As amended, representative claim 1 recites, at least in part: 
“…training the language processing module using the user-specific corpus of previous textual data…” 
This limitation creates indefiniteness and confusion in claim 1 as a whole. For example, it is unclear what the difference is, if any, between the training of language processing module and the training of the linear regression machine learning process. To clarify, the examiner draws attention to Instant Figure 1 and Instant Figure 2. In Fig. 1, element 124 refers to a “Language processing model” in communication with (by use of the arrows) a “Adaptability Assessor” (element 108). Next, Figure 2 appears to show what makes up the “Adaptability Assessor” 108 seen in Figure 1. Of note is “Language Processor” 204. 
It is unclear what the difference is between “Language Processing Model” 124 and “Language processor” 204 and more specifically it is unclear if the “language processor model” of Claim 1 and the linear regression machine learning process of Claim 1 have any relation to these figures. 
In response to this rejection, the examiner respectfully requests the applicant answer or provide: 
1. what is the difference, if any, between “language processing model” and “linear regression machine learning process”? 
2. What the difference is, if any, between “language processing model” as claimed and “language processing model” 124 and “language processor” 204 as shown in Figure 1 and 2. 
3. if either (1) or (2) above are incorrect, detailed arguments of how, on its face, does the claim language make an appropriate distinction. 

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-15, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. ("Multiplatform Career Guidence System Using IBM Watson, Google Home and Telegram", NPL 2017) in view of Bodewitz ("Detecting the student personality," NPL 2004) in view of Liyanagamge et al. (“A Hybrid Agent system to Detect Stress Using Emotions and Social Media Data to Provide Coping Methodologies” NPL July 2019) and further in view of Tielman et al. (“Considering Patient safety in autonomous e-mental health systems-detecting risk situations and referring patients back to human care”, NPL March 2019). 
With respect to Claim 1, Calvo teaches An artificial intelligence method of improving user adaptability using textual communication, the method comprising…inputting, at the communication device and using the textual communication session, at least a first textual datum from the user (Calvo Pg. 692 Section 3.1 Telegram. As described, Telegram is used to create a bot which can simulate a conversation and ask questions to perform a personality analysis. Section 1 “…uses Google Home and Telegram to extract information from the user to create an assay and with it perform an analytical comparison of personalities using IBM Watson personality models….The system was built using model driving development and API.AI, a development tool that allows creating natural language conversations and process a processing engine to easy the creation of the dialogues.” Creating natural language conversations which allows information to be extracted from the dialogue teaches “inputting, at the communication device and using the textual communication session, at least a first textual datum from the user”. ). 
identifying, at the communication device and using a language processing model, at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum… (Calvo Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." Further, transcribing user interactions with a bot (i.e. conversations) into text teaches “using a language processing model.”). 
collecting a user-specific corpus of previous textual data (Calvo Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that transcribing the conversation into text that is then complied at the end of the session teaches “collecting a user-specific corpus of previous textual data”. The examiner further refers to the response to arguments above for more details.) 
identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Calvo Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." The examiner further refers to the response to arguments above for more details.). 
identifying, using the language processing module, a canonical form the first textual datum, wherein the canonical form is distinct from the first textual datum (As an initial matter, the examiner notes Paragraph [0054] of the as-filed specification which appears to describe the applicant's use of "canonical form". This description has been interpreted as a canonical form encompasses any word or phrase that is similar and/or identical in meaning to another word. The specification further gives an example of "canonical form" as a "semantic identifier." Calvo teaches the claim language under BRI in light of the specification. For example, see Table 1 and/or Table 2 Pg. 694. Further, Pg. 692 Section 3.2 recites "API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data." The examiner notes that a person of ordinary skill in the art would realize that "recognizing entities and intents" from text reads on the claim language. Further, as evidence by Table 1 and Table 2, the input text from user is processed such that the user is, for lack of a better term, aligned with one of the personality traits. To further clarify, a user enters text (e.g. claimed “first textual datum”) and this text is processed such that that text the user entered is aligned with a particular personality trait (e.g. claimed “canonical form”).). 
querying an adaption category database using the canonical form (Calvo Pg. 693 Section 3.5 “Personality Database” “The records of this database are in the form of summarized output of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed using the about me section in their professional blogs. For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile”. The examiner notes that checking a database based on an aligned personality trait (e.g. the canonical form), based on the user’s entered text teaches “querying an adaption category database using the canonical form”.). 
retrieving, from the adaption category database and using the query, a semantic identifier of the at least an adaption category (Calvo Pg. 694 Table 1 and/or Table 2 Pg. 693 Section 3.5 “Personality Database” “The records of this database are in the form of summarized output of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed using the about me section in their professional blogs. For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile”.
Calvo Pg. 693 Section 4.1 “The result is a description of the user’s personality and a recommendation of the domain that would best suit the user according to their personality.” 
To clarify, a user in Calvo enters open ended text. That text is analyzed (e.g. by a language processing model) to identify a personality trait (e.g. a canonical form). This canonical form is then queried to the personality database, and a semantic identifier of that trait (e.g. a name of a personality) is retrieved.) 
 
determining, at the communication device, an adaptability profile of the user based on the semantic identifier of the at least an adaption category(Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed…For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile." The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."
To further clarify, after the user has entered text, that text has been analyzed, and a personality trait has been found and retrieved from a database, that database links the personality to a particular career (e.g. Calvo Table 2 shows that if a person has a personality trait of “practicality” they are linked in a “less” direction to the Domain of CS (computer science).). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution… (Calvo Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output example is: Daniel, your profile analysis is ready…the career path that I advise you is: Computer Science...." The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
Calvo, however, does not appear to explicitly disclose 
initiating, by a communication device, a textual communication session with a user. 
wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum and wherein the adaption problem category is associated with the current user emotion state. 
Wherein identifying the at least an adaption problem category further comprises: training the language processing module user the user-specific corpus of previous textual data
training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to the current emotion state and comprises contact information of an entity that assists with the current user emotion state.
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 

Bodewitz, however, does teach initiating, by a communication device, a textual communication session with a user (Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
Bodewtiz also teaches wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum (In general, Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 61, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). On Pg. 64 ID’s 121-130 show that the corresponding statements have a subtrait of “positive emotions.” Thus, by using the textual datum from the user as a result of using the chat and by searching for keywords, the statements can reveal the student’s personality and as shown on at least Pg. 64 the students emotion (i.e. positive emotions). Thus, Bodewtiz teaches identifying a current user emotion state using the at least a first textual datum.)…such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum…(Bodewitz Figure 6.1 shows the textual interface with which a user interacts with the system. The examiner notes that because the student’s personality (and as discussed above, the student’s emotion) is the result of the inputs by the user during the interaction, the resultant determination of the student’s personality (and by extension, emotion) is clearly the students personality/emotion at the time of the text and thus is indicative or otherwise represents “the user emotion state in the moment of inputting the at least a first textual datum.”)…and wherein the adaption problem category is associated with the current user emotion state (Bodewitz Pg. 44 Section 6.9 Action Selector. “The Action Selector is activated after input from the user has been processed. The action select then selects what action the system has to take within the framework of the dialog.” As discussed above, the personality and emotion of a user is the result of the input being processed. Therefore, when the next action by the system is selecting, it is done using what the system knows about the current situation (i.e. how the user will respond based on their known personality and identified emotional state). Thus, the adaption problem category (i.e. the group of actions the system is limited to, based on the current state of the dialog) is associated with the current user emotion state (i.e. based on the processed personality).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversation and adaption solution as taught by Calvo modified with the initiation of the session and identification of an adaption problem category as taught by Bodewitz because this would allow the system to give more appropriate responses based on the determined state of the dialog (i.e. personality/emotion). This in turn would improve the user’s experience (Bodewitz Pg. 16). 
The combination of Calvo and Bodewitz do not appear to explicitly disclose 
Wherein identifying the at least an adaption problem category further comprises: training the language processing module user the user-specific corpus of previous textual data
training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to the current emotion state and comprises contact information of an entity that assists with the current user emotion state.
Liyanagmage, however, does teach wherein identifying the at least an adaption problem category further comprises: training the language processing module user the user-specific corpus of previous textual data (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; The examiner notes that training a classification model to classify text based on a training set of text teaches “wherein identifying the at least an adaption problem category further comprises: training the language processing module user the user-specific corpus of previous textual data”. Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the user-specific corpus as taught by Calvo modified with the training of a natural language text classifier (e.g. language processing module) as taught by Liyanagmage because this would allow the training of the model to be more personalized to a particular user and thereby improving the user’s experience (Liyanagmage Pg. 247 see “meaningful”)). 
training, at the communication device, a linear regression machine-learning process (Liyanagamage Pg. 241 Figure 2. Note “Linear Regression.”), wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories… and wherein the trained linear regression machine-learning process is configured to receive … and the identified adaption problem category as inputs (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; Figure 9 note especially Response Type. The examiner notes that “response type” teaches “adaption problem categories.” Alternatively, or in addition, Pg. 247 Note the intents. Intents are the categories that a conversation can be placed in. Recognizing an intent of a conversation by classifying the text data (See above) teaches “adaption problem categories”)…textual data… the at least a first textual datum, (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text)…and adaptability profile… the adaptability profile of the at least a user, (Liyanagamage Pg. 247 The neural network model will learn features from the training data set and will use them for the prediction against new input text. The examiner notes that the user’s response (i.e. new input text) teaches “adaptability profile.”, cf. Instant Application paragraph 0011, “adaptability may alternatively or additionally be represented by an adaptability profile, which may be a profile including an questionnaire responses, user entries…”)…with adaption solutions … and output at least an adaption solution (Liyanagamage Pg. 246 cf. Figure 8 and 9. Note especially Figure 9 which shows Medical solutions and General conversation. Note that the responses are triggered based on the correlated “response type”. The examiner notes that any or all of the triggered responses based on the output of the classification (that is the “general conversation” and/or the Medical solutions) teaches “adaption solutions.”), wherein the adaption solution provides a solution to the current user emotion sate…(Liyanagamage Pg. 243 “Stress Coping agent” “This agent focus on fetching the most suitable stress coping solutions from the knowledge based considering the given inputs and executing the solution by selecting relevant plans in the plan library...Ex: Solution—Listen to a relax music. Step 1: Ask about preference for listening to a relax music. Step 2: Execute the action…based on the user preferences. Step 3: get the feedback about the solution. Step 4: go to the next solution or end the solution execution based on the user feedback.” The examiner notes that selecting the most suitable stress coping solution given the inputs teaches “…provides a solution the current user emotion sate.”). 
Any or all of Calvo, Bodewitz, and Liyanagamage are in the analogous art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the adaption problem category and solutions as taught by the combination of Calvo and Bodewitz modified with the linear regression machine learning process as taught by Liyanagamage because linear regression would increase the accuracy of classification, thus resulting in an improved user experience (Liyanagamage Pg. 253-254). 
The combination of Calvo, Bodewitz, and Liyanagamage, however, do not appear to explicitly disclose: 
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 
Tielman, however, does teach …and comprises contact information of an entity that assists with the current user emotion state (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “…and comprises contact information of an entity that assists with the current user emotion state.”
Additionally, See Tielman Pg. 7 Col. 2 “The model will therefore increase the capability of the user to do so [e.g. accept care] by facilitating contact to a human caregiver, for instance by providing contact details.”).
…wherein the at least a second textual datum comprises a link to the contact information (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “wherein the at least a second textual datum comprises a link to the contact information”.).
Tielman is considered analogous in the art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the personality and emotion detection chatbot as taught by the combination of Calvo, Bodewitz, and Liyanagamage, modified with the contact information and link thereto as taught by Tielman because this would increase the probability that the user will get the mental health help that they need; thus improving the user’s well-being. Additionally, providing contact information to a human care-giver rather than continuing with the chatbot would increase the response time of the human care-giver; thus providing the user with a quicker solution to their mental-health question or issue (Tielman Pg. 5 Col. 1, Pg. 6 Col. 1, Pg. 7 Col. 2).

With respect to Claim 2, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein inputting at least a first textual datum from the user further comprises inputting a plurality of first textual data (Calvo Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." The examiner notes that a person of ordinary skill in the art would realize that if the bot asks open-ended questions then the user input would include "a plurality of first textual data" as the claim language requires. In the alternative, Bodewtiz also teaches the claim language-- Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
With respect to Claim 3, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein inputting the plurality of first textual data further comprises: inputting at least an initial textual datum; outputting a response textual datum; inputting at least a subsequent textual datum in response to the response textual datum (As an initial matter, the examiner notes that the limitations of Claim 3, generally, describe the actual process of most, if not all, chatbots. That is, a person of ordinary skill in the art would realize that most, if not all chatbots, receive a user input, output a response based on the user input, and then the user inputs a subsequent input in response to the chatbots response. But, specifically, Calvo teaches the claim language Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." In the alternative, Bodewitz also teaches the language on Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 4, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach generating at least an aggregate first textual datum by combining the response textual datum with the at least a subsequent textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." The examiner notes that a person of ordinary skill in the art would realize that the functionality of “compiled” as described in Calvo teaches the claimed functionality of “aggregate”. That is, the claims functionality is interpreted as, as a result of a textual communication session with a user, the system will automatically gather the user’s textual responses and gather them in some database.). 

With respect to Claim 5, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach aggregating the plurality of first textual data into an aggregate first textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." For more details on interpretation please see the interpretation as described with respect to Claim 4 above.). 



With respect to Claim 9, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teaches wherein collecting the user-specific corpus of previous textual data further comprises: performing an initial conversation sequence with the user (Calvo at least Pg. 693 Section 4.1 “The dialog consists of a set of open-ended questions made by the bot…” A person of ordinary skill in the art would realize that a dialogue is equivalent to the claimed “conversation sequence.” In the alternative, Bodewitz Pg. 40 Figure 6.1. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41). 
The combination of Calvo, Bodewitz, Liyanagamage, and Tielman also teaches collecting the initial conversation sequence into the user-specific corpus of previous textual data (Calvo Pg. 693 “Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session…”). 

With respect to Claim 11, Calvo teaches An artificial intelligence system for improving user adaptability using textual communication, the system comprising a computing device, the computing device configured to:…input using the textual communication session, at least a first textual datum from the user (Pg. 692 Section 3.1 Telegram. As described, Telegram is used to create a bot which can simulate a conversation and ask questions to perform a personality analysis. Section 1 “…uses Google Home and Telegram to extract information from the user to create an assay and with it perform an analytical comparison of personalities using IBM Watson personality models….The system was built using model driving development and API.AI, a development tool that allows creating natural language conversations and process a processing engine to easy the creation of the dialogues.” Creating natural language conversations which allows information to be extracted from the dialogue teaches inputting, at the communication device and using the textual communication session, at least a first textual datum from the user”. ). 
Calvo further teaches identify, using a language processing model, at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum… (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." Further, transcribing user interactions with a bot (i.e. conversations) into text teaches “using a language processing model.”). 
Calvo further teaches collecting a user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that transcribing the conversation into text that is then complied at the end of the session teaches “collecting a user-specific corpus of previous textual data”. The examiner further refers to the response to arguments above for more details.) 
Calvo further teaches identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." The examiner further refers to the response to arguments above for more details.). 
Calvo further teaches determining, at the communication device, an adaptability profile of the at least a user (Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed…For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile." The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution… (Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output example is: Daniel, your profile analysis is ready…the career path that I advise you is: Computer Science...." The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
identifying, using the language processing module, a canonical form the first textual datum, wherein the canonical form is distinct from the first textual datum (As an initial matter, the examiner notes Paragraph [0054] of the as-filed specification which appears to describe the applicant's use of "canonical form". This description has been interpreted as a canonical form encompasses any word or phrase that is similar and/or identical in meaning to another word. The specification further gives an example of "canonical form" as a "semantic identifier." Calvo teaches the claim language under BRI in light of the specification. For example, see Table 1 and/or Table 2 Pg. 694. Further, Pg. 692 Section 3.2 recites "API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data." The examiner notes that a person of ordinary skill in the art would realize that "recognizing entities and intents" from text reads on the claim language. Further, as evidence by Table 1 and Table 2, the input text from user is processed such that the user is, for lack of a better term, aligned with one of the personality traits. To further clarify, a user enters text (e.g. claimed “first textual datum”) and this text is processed such that that text the user entered is aligned with a particular personality trait (e.g. claimed “canonical form”).). 
querying an adaption category database using the canonical form (Calvo Pg. 693 Section 3.5 “Personality Database” “The records of this database are in the form of summarized output of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed using the about me section in their professional blogs. For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile”. The examiner notes that checking a database based on an aligned personality trait (e.g. the canonical form), based on the user’s entered text teaches “querying an adaption category database using the canonical form”.). 
retrieving, from the adaption category database and using the query, a semantic identifier of the at least an adaption category (Calvo Pg. 694 Table 1 and/or Table 2 Pg. 693 Section 3.5 “Personality Database” “The records of this database are in the form of summarized output of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed using the about me section in their professional blogs. For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile”.
Calvo Pg. 693 Section 4.1 “The result is a description of the user’s personality and a recommendation of the domain that would best suit the user according to their personality.” 
To clarify, a user in Calvo enters open ended text. That text is analyzed (e.g. by a language processing model) to identify a personality trait (e.g. a canonical form). This canonical form is then queried to the personality database, and a semantic identifier of that trait (e.g. a name of a personality) is retrieved.) 
 
determining, at the communication device, an adaptability profile of the user based on the semantic identifier of the at least an adaption category(Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed…For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile." The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."
To further clarify, after the user has entered text, that text has been analyzed, and a personality trait has been found and retrieved from a database, that database links the personality to a particular career (e.g. Calvo Table 2 shows that if a person has a personality trait of “practicality” they are linked in a “less” direction to the Domain of CS (computer science).). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution… (Calvo Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output example is: Daniel, your profile analysis is ready…the career path that I advise you is: Computer Science...." The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
Calvo, however, does not appear to explicitly disclose 
initiating, by a communication device, a textual communication session with a user. 
wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum and wherein the adaption problem category is associated with the current user emotion state. 
Wherein identifying the at least an adaption problem category further comprises: training the language processing module user the user-specific corpus of previous textual data
training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to the current emotion state and comprises contact information of an entity that assists with the current user emotion state.
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 

Bodewitz, however, does teach initiating, by a communication device, a textual communication session with a user (Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
Bodewtiz also teaches wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum (In general, Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 61, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). On Pg. 64 ID’s 121-130 show that the corresponding statements have a subtrait of “positive emotions.” Thus, by using the textual datum from the user as a result of using the chat and by searching for keywords, the statements can reveal the student’s personality and as shown on at least Pg. 64 the students emotion (i.e. positive emotions). Thus, Bodewtiz teaches identifying a current user emotion state using the at least a first textual datum.)…such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum…(Bodewitz Figure 6.1 shows the textual interface with which a user interacts with the system. The examiner notes that because the student’s personality (and as discussed above, the student’s emotion) is the result of the inputs by the user during the interaction, the resultant determination of the student’s personality (and by extension, emotion) is clearly the students personality/emotion at the time of the text and thus is indicative or otherwise represents “the user emotion state in the moment of inputting the at least a first textual datum.”)…and wherein the adaption problem category is associated with the current user emotion state (Bodewitz Pg. 44 Section 6.9 Action Selector. “The Action Selector is activated after input from the user has been processed. The action select then selects what action the system has to take within the framework of the dialog.” As discussed above, the personality and emotion of a user is the result of the input being processed. Therefore, when the next action by the system is selecting, it is done using what the system knows about the current situation (i.e. how the user will respond based on their known personality and identified emotional state). Thus, the adaption problem category (i.e. the group of actions the system is limited to, based on the current state of the dialog) is associated with the current user emotion state (i.e. based on the processed personality).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversation and adaption solution as taught by Calvo modified with the initiation of the session and identification of an adaption problem category as taught by Bodewitz because this would allow the system to give more appropriate responses based on the determined state of the dialog (i.e. personality/emotion). This in turn would improve the user’s experience (Bodewitz Pg. 16). 
The combination of Calvo and Bodewitz do not appear to explicitly disclose 
Wherein identifying the at least an adaption problem category further comprises: training the language processing module user the user-specific corpus of previous textual data
training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to the current emotion state and comprises contact information of an entity that assists with the current user emotion state.
Liyanagmage, however, does teach wherein identifying the at least an adaption problem category further comprises: training the language processing module user the user-specific corpus of previous textual data (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; The examiner notes that training a classification model to classify text based on a training set of text teaches “wherein identifying the at least an adaption problem category further comprises: training the language processing module user the user-specific corpus of previous textual data”. Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the user-specific corpus as taught by Calvo modified with the training of a natural language text classifier (e.g. language processing module) as taught by Liyanagmage because this would allow the training of the model to be more personalized to a particular user and thereby improving the user’s experience (Liyanagmage Pg. 247 see “meaningful”)). 
training, at the communication device, a linear regression machine-learning process (Liyanagamage Pg. 241 Figure 2. Note “Linear Regression.”), wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories… and wherein the trained linear regression machine-learning process is configured to receive … and the identified adaption problem category as inputs (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; Figure 9 note especially Response Type. The examiner notes that “response type” teaches “adaption problem categories.” Alternatively, or in addition, Pg. 247 Note the intents. Intents are the categories that a conversation can be placed in. Recognizing an intent of a conversation by classifying the text data (See above) teaches “adaption problem categories”)…textual data… the at least a first textual datum, (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text)…and adaptability profile… the adaptability profile of the at least a user, (Liyanagamage Pg. 247 The neural network model will learn features from the training data set and will use them for the prediction against new input text. The examiner notes that the user’s response (i.e. new input text) teaches “adaptability profile.”, cf. Instant Application paragraph 0011, “adaptability may alternatively or additionally be represented by an adaptability profile, which may be a profile including an questionnaire responses, user entries…”)…with adaption solutions … and output at least an adaption solution (Liyanagamage Pg. 246 cf. Figure 8 and 9. Note especially Figure 9 which shows Medical solutions and General conversation. Note that the responses are triggered based on the correlated “response type”. The examiner notes that any or all of the triggered responses based on the output of the classification (that is the “general conversation” and/or the Medical solutions) teaches “adaption solutions.”), wherein the adaption solution provides a solution to the current user emotion sate…(Liyanagamage Pg. 243 “Stress Coping agent” “This agent focus on fetching the most suitable stress coping solutions from the knowledge based considering the given inputs and executing the solution by selecting relevant plans in the plan library...Ex: Solution—Listen to a relax music. Step 1: Ask about preference for listening to a relax music. Step 2: Execute the action…based on the user preferences. Step 3: get the feedback about the solution. Step 4: go to the next solution or end the solution execution based on the user feedback.” The examiner notes that selecting the most suitable stress coping solution given the inputs teaches “…provides a solution the current user emotion sate.”). 
Any or all of Calvo, Bodewitz, and Liyanagamage are in the analogous art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the adaption problem category and solutions as taught by the combination of Calvo and Bodewitz modified with the linear regression machine learning process as taught by Liyanagamage because linear regression would increase the accuracy of classification, thus resulting in an improved user experience (Liyanagamage Pg. 253-254). 
The combination of Calvo, Bodewitz, and Liyanagamage, however, do not appear to explicitly disclose: 
…and comprises contact information of an entity that assists with the current user emotion state
…wherein the at least a second textual datum comprises a link to the contact information. 
Tielman, however, does teach …and comprises contact information of an entity that assists with the current user emotion state (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “…and comprises contact information of an entity that assists with the current user emotion state.”
Additionally, See Tielman Pg. 7 Col. 2 “The model will therefore increase the capability of the user to do so [e.g. accept care] by facilitating contact to a human caregiver, for instance by providing contact details.”).
…wherein the at least a second textual datum comprises a link to the contact information (Tielman Pg. 10 See “virtual chat agent.” Tielman Figure 5 shows and describes an interaction with the virtual chat agent. Note especially note the interaction and the response given by the chatbot. Notably, “Thank you. The therapist I would recommend for you is Dr. Smith. You can immediately contact them with this email: ecoach_refer@smithterapy.com. They will know I referred you and immediately schedule your appointment. Its best if you contact them directly after our chat.” The examiner notes that providing an email address of therapist based on the user’s risk teaches “wherein the at least a second textual datum comprises a link to the contact information”.).
Tielman is considered analogous in the art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the personality and emotion detection chatbot as taught by the combination of Calvo, Bodewitz, and Liyanagamage, modified with the contact information and link thereto as taught by Tielman because this would increase the probability that the user will get the mental health help that they need; thus improving the user’s well-being. Additionally, providing contact information to a human care-giver rather than continuing with the chatbot would increase the response time of the human care-giver; thus providing the user with a quicker solution to their mental-health question or issue (Tielman Pg. 5 Col. 1, Pg. 6 Col. 1, Pg. 7 Col. 2).

With respect to Claim 12, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach input at least a first textual datum from the user by inputting a plurality of first textual data (Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." The examiner notes that a person of ordinary skill in the art would realize that if the bot asks open-ended questions then the user input would include "a plurality of first textual data" as the claim language requires. In the alternative, Bodewtiz also teaches the claim language-- Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 13, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein inputting the plurality of first textual data further comprises: inputting at least an initial textual datum; outputting a response textual datum; inputting at least a subsequent textual datum in in response to the response textual datum (As an initial matter, the examiner notes that the limitations of Claim 3, generally, describe the actual process of most, if not all, chatbots. That is, a person of ordinary skill in the art would realize that most, if not all chatbots, receive a user input, output a response based on the user input, and then the user inputs a subsequent input in response to the chatbots response. But, specifically, Calvo teaches the claim language Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." In the alternative, Bodewitz also teaches the language on Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 14, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach generate at least an aggregate first textual datum by combining at least response textual datum with at least a subsequent textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." The examiner notes that a person of ordinary skill in the art would realize that the functionality of “complied” as described in Calvo reads on the claimed functionality of “aggregate”. That is, the claims functionality is interpreted as, as a result of a textual communication session with a user, the system will automatically gather the user’s textual responses and gather them in some database.). 

With respect to Claim 15, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach aggregate the plurality of first textual data into an aggregate first textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." For more details on interpretation please see the interpretation as described with respect to Claim 4 above.). 


With respect to Claim 19, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teaches wherein collecting the user-specific corpus of previous textual data further comprises: performing an initial conversation sequence with the user (Calvo at least Pg. 693 Section 4.1 “The dialog consists of a set of open-ended questions made by the bot…” A person of ordinary skill in the art would realize that a dialogue is equivalent to the claimed “conversation sequence.” In the alternative, Bodewitz Pg. 40 Figure 6.1. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41). 
The combination of Calvo, Bodewitz, Liyanagamage, and Tielman also teaches collecting the initial conversation sequence into the user-specific corpus of previous textual data (Calvo Pg. 693 “Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session…”). 

With respect to Claim 21, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious (Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 63-64, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). Note especially, a statement like “am often down in the dumps” (ID 91) is connected to the subtrait “depression”. Similarly, the statement “am often in a bad mood” (ID 102) is connected to subtrait “angry hostility”. Similarly still, the statement “adapt easily to new situtations” (ID 111) is connected to subtrait “anxiety”. The examiner notes that any or all of at least the above noted statements and linked subtraits teaches “wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious.”).
With respect to Claim 22, the combination of Calvo, Bodewitz, Liyanagamage, and Tielman teach wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious (Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a chatbot (i.e. textual interface), that student’s emotion can be “identified” using “at least a first textual datum.” Figure 6.1 shows at least one example of a textual dialogue. Note that the 3rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 63-64, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). Note especially, a statement like “am often down in the dumps” (ID 91) is connected to the subtrait “depression”. Similarly, the statement “am often in a bad mood” (ID 102) is connected to subtrait “angry hostility”. Similarly still, the statement “adapt easily to new situtations” (ID 111) is connected to subtrait “anxiety”. The examiner notes that any or all of at least the above noted statements and linked subtraits teaches “wherein the current user emotion state is identified as at least one of angry, sad, depressed and anxious.”).
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.C.T./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126